DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The acronym SCP should be defined before using the acronym in claims 1, 10, and 19. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoyama et al. (Hereinafter Satoyama, US Publication No. 2008/0052480 ).

Regarding claim 1, Satoyama teaches:
A system for providing computer implemented services using information handling systems, comprising: 
a first composed information handling system comprising a system control processor and that provides, at least in part, the computer implemented services, wherein the computer implemented services comprises executing a first application instance of a cluster application (See the leftmost Storage Control Unit depicted in Figure 15.); 
wherein the system control processor programmed to: 
receive a mirroring policy from a system control processor manager (See [0010] “each of the plural storage control units includes a replication creation unit which creates replication of data of a volume in the disk devices and pair information which is information about a volume of a replication source and a volume of a replication destination;”); 
receive an application write request from the first application instance; 
based on the application write request and the mirroring policy: 
initiate servicing of the application write request by the first composed information handling system (See Figure 15 in which a write request is sent to the leftmost Cache Memory in the first storage control unit.); 
initiate servicing of an SCP write request by a second composed information handling system, wherein the SCP write request is based on the application write request (See Figure 15 in which a write request is sent to the rightmost Cache Memory in the second storage control unit.); 
receive a SCP response from the SCP write request from a second system control processor, wherein a second composed information handling system comprises the second system control processor and is executing a second application instance of the cluster application; and 
send a write response to the first application instance, wherein the write response is based, at least in part, on the SCP response (See Figure 15 in which write data (i.e. response) from the write request sent to the fist storage control unit and second storage control unit is sent to the original volume 311 and the copy volume 312.).  

Regarding claim 2, Satoyama teaches:
The system of claim 1, wherein the system control processor is further programmed to: prior to initiating the servicing of the application write request and the SCP write request: 
attempt a locking operation on a first location on a first storage device of the composed information handling system (See [0139] “If the old data is not in the cache memory when judged in the step 15040, the storage control unit 20A secures a storage area in the cache memory (step 15050), reads the old data to be written from the original volume and performs staging (step 15060)” The claimed locking operation corresponds to the securing operation of the prior art, as the location to receive the data is secured/locked for only receiving data from the staging and transfer operation.); 
attempt a second locking operation on a second location on a second storage device of the second composed information handling system (See [0141] “The storage control unit 20B receives the write request from the storage control unit 20A and secures a cache memory area (step 15080), and the storage control unit 20A receives a cache memory area assurance completion report from the storage control unit 20B (step 15090).”); and 
only initiate the servicing of the application write request and the SCP write request when both the locking operation and the second locking operation are successful (See [0139] and [0141], in which write requests (staging and transfer) are performed after the securing/locking operations are performed/successful.).

Regarding claim 3, Satoyama teaches:
The system of claim 1, wherein the write response only specifies that the servicing of the application write request was successful when both the servicing of the application write request and the SCP write request are successful (See Figure 15, in which a copy of the write to the copy volume 312 indicates that both write requests to both caches were successful.).  

Regarding claim 4, Satoyama teaches:
The system of claim 1, wherein the composed information handling system comprises a compute resource set, a hardware resource set, and a control resource set comprising the system control processor (See Figure 15, which depicts the construction of the information handling system.).  

Regarding claim 5, Satoyama teaches:
The system of claim 4, wherein the control resource set presents abstracted computing resources of the hardware resource set as bare metal resources to the compute resource set (See the computer resources depicted in Figure 15.).  

Regarding claim 6, Satoyama teaches:
The system of claim 1, wherein the second composed information handling system receives the mirroring policy from the system control processor manager prior to receiving the SCP write request (See Abstract “in the method for creating replication in a volume of the disk devices connected to different control units, when receiving update I/O of a replication source during an initial copy for replication, the reflection of update to the replication destination is performed on an extension of the same I/O. ” Furthermore, see Figure 15 in which write requests are received after receiving the mirroring policy/operation.).  

Regarding claim 7, Satoyama teaches:
The system of claim 1, further comprising: 
the system control processor manager, wherein the system control processor manager is programmed to: 
obtain an application mirroring request from a client; 
identify, in response to the application mirroring request, the composed information handling system and the second composed information handling system; and 
send, based on the identifying, the mirroring policy to the first composed information handling system and the second composed information handling system (See rejection of claim 1 in view of the teachings of Figure 15.).  

Regarding claim 8, Satoyama teaches:
The system of claim 1, wherein the system control processor further is programmed to: 
select a source volume to migrate, wherein the composed information handling system comprises the source volume, wherein the source volume comprises data associated with the first application instance; 
select a target volume, wherein the composed information handling system comprises the target volume; and 
initiate migration of data on the source volume to the target volume, wherein the migration is performed in a manner that is transparent to the first application instance (See [0010] “According to the present invention, the above-described advantage is achieved by a storage system comprising a plurality of storage control units to which plural disk devices are connected and a data replication method thereof, wherein each of the plural storage control units includes a replication creation unit which creates replication of data of a volume in the disk devices and pair information which is information about a volume of a replication source and a volume of a replication destination; and wherein, when the replication creation unit in one of the plural storage control units is to create replication in a volume within the disk devices connected to another storage control unit, all data in the volume of the replication source is copied to the volume of the replication destination, and when the storage control unit having the volume of the replication source receives a data update request to the volume of the replication source, the received data is stored in a cache memory of the storage control unit, the data is stored in a cache memory of the storage control unit of the replication destination on an extension of processing of the update request, and the update of data is reflected to the replication destination to prepare a replication volume.”).  

Regarding claim 9, Satoyama teaches:
The system of claim 8, wherein the system control processor manager is further programmed to: 
identify the target volume on a second information handling system; and 
instruct the system control processor to add the target volume to the composed information handling system, wherein a first information handling system comprises the system control processor (See rejection of claim 8.).

Claims 10-18 are rejected for the same reasons as claims 1-9. Claims 19-20 are rejected for the same reasons as claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139